SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For30May 2014 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Transaction in Own Shares dated 22/05/2014 Transaction in Own Shares dated 23/05/2014 Transaction in Own Shares dated 28/05/2014 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 22 May 2014 it acquired 22,382 of its own ordinary shares for cancellation at an average price of 2216.7292 pence per ordinary share. The highest and lowest prices paid for these shares were 2218 pence per share and 2215 pence per share respectively. Following settlement of the above purchase, the Company will hold 12,500,000 ordinary shares as Treasury Shares and the total number of ordinary shares in issue (excluding shares held in treasury) will be 268,568,304. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 23 May 2014 it acquired 115,939 of its own ordinary shares for cancellation at an average price of 2222.9834 pence per ordinary share. The highest and lowest prices paid for these shares were 2229 pence per share and 2215 pence per share respectively. Following settlement of the above purchase, the Company will hold 12,500,000 ordinary shares as Treasury Shares and the total number of ordinary shares in issue (excluding shares held in treasury) will be 255,952,365. For further information, please contact: Investor Relations (Catherine Dolton; David Kellett; Isabel Green): +44 (0)1895 512176 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 28 May 2014 it acquired 149,618 of its own ordinary shares for cancellation at an average price of 2292.7775 pence per ordinary share. The highest and lowest prices paid for these shares were 2300 pence per share and 2279 pence per share respectively. Following settlement of the above purchase, the Company will hold 12,500,000 ordinary shares as Treasury Shares and the total number of ordinary shares in issue (excluding shares held in treasury) will be 255,802,747. For further information, please contact: Investor Relations (Catherine Dolton; David Kellett; Isabel Green): +44 (0)1895 512176 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 30May 2014
